DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-15, and 17-22 (renumbered as 1-20) are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 17. Specifically, the prior art of record does not teach the features of the claim limitations that include receiving replication event data published by a cloud-based producer instance and encrypted using a shared key via a logging infrastructure including a publish/subscribe-model messaging platform, decrypting encrypted replication event data using the shared key, and transforming decrypted replication event data into key-value pairs or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 9, and 17.
The closest prior art of record, Subramaniam (U.S. Patent No. 7,031,974 B1), teaches a method and system for replicating DDL changes using data streams. However, Subramaniam does not teach the features of the recited limitations or the similar limitations disclosed above in combination with the other limitations as recited in the context of independent claims 1, 9, and 17.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER KHONG/Primary Examiner, Art Unit 2157